DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11/28/2020 has been entered. As indicated in the amendment:
Claims 1, 2 and 4 are amended. Claims 5 -7 are new. Claim 3 is original. Hence, claims 1-7 are pending. The amendment made to claim 2 overcomes the objection made in the Non-Final Rejection (dated 08/21/2020). Hence, the objection made to claim 2 is withdrawn. Applicant’s arguments/remarks are carefully considered (see “Response to Arguments” section) and this Final Rejection is made herein.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1 and 4, in the amended wherein clauses these claims recite “when welding the welding target member by sweeping the laser beam and the measurement beam only once, an average of a scanning speed of an optical frequency in the measurement beam source is greater than or equal to 2000 PHz per second”. In both claim 1 and 4 a scanning speed of 2000 PHz per second is claimed, which is equal to 2,000,000,000,000,000,000 Hz per second. Referring to the specification, paragraphs 0021, 0023, 0030, 0031, 0032 and 0033 merely repeat the same claim language (the limitation in quotation above) that claims an extremely high scanning speed. Based upon details provided in the written discerption, it is NOT clear how the measurement beam source (8) that is using conventional MEMS mirrors (Parag. 0032) and Distributed Bragg Reflectors (DBR) (parag. 0033) is capable of scanning with such an extremely high scanning speed. For instance, the Fujii (US 2014/0368827 A1) reference that teaches a similar tunable laser source that uses MEMS mirror (0009, 0027) and  distributed Bragg reflector (DBR) layer (0035), is only capable of scanning 100 KHz per 5μs which is equal to 2 GHz per second. As far as the examiner’s prior art search reveals this (2 GHz per second) is about the maximum scanning speed for similar measurement beam sources that use the same MEMS mirrors and DBR reflectors. Hence, it is NOT clear how, a measurement beam source (8) of the invention,  that is disclosed as using the same conventional MEMS mirrors and DBR reflectors (0032, 0033) is capable of achieving such extremely high scanning speed (2,000,000,000,000,000,000 Hz per second). There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue." These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure-See MPEP 2164.01 (a). The written description does not provide explanation .
Claims 5 -7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 5 recites “the measurement beam source sets an average of a scanning speed of an optical frequency to greater than or equal to 2000 PHz per second, when a surface velocity of the weld part is less than or equal to 0.8 m/s”. Here a scanning speed of 2000 PHz per second is claimed, which is equal to 2,000,000,000,000,000,000 Hz per second. Referring to the specification, paragraphs 0021, 0023, 0030, 0031, 0032 and 0033 merely repeat the same claim language (the limitation in quotation above) that claims an extremely high scanning speed. Based upon details provided in the written discerption, it is NOT clear how the measurement beam source (8) that is using conventional MEMS mirrors (Parag. 0032) and Distributed Bragg Reflectors (DBR) (parag. 0033) is capable of scanning with such an extremely high scanning speed. For instance, the Fujii (US 2014/0368827 A1) reference that teaches a similar tunable laser source that uses MEMS mirror (0009, 0027) and  distributed Bragg reflector (DBR) layer (0035), is only capable of scanning 100 KHz per 5μs which is equal to 2 GHz per second. As far as the examiner’s prior art search reveals this (2 GHz per second) is about the maximum There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue." These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure-See MPEP 2164.01 (a). The written description does not provide explanation how a conventional laser source that uses MEMS mirrors and DBR reflectors is capable of achieving such extremely high sweeping speed (factor F). Furthermore, based upon the prior arts found (Fujii (US 2014/0368827 A1)), the maximum attainable scanning speed is in the order of GHz per second, which is a lot more less than the order of sweeping speed claimed herein (in the order of thousands of PHz) (factors C and G). Therefore, one of reasonably skilled in the art would not be able to make or use the invention from the information disclosed in the written description coupled with the information known in the art without undue experimentation. Claims 6 and 7 are also rejected for the same reason because they are dependent from claim 5.
Claim 1 - 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
only once”. The specification that teaches swept source optical coherence tomography (SS-OCT), (parag. (0027)), has no explicit disclosure that states or suggests sweeping the laser beam and the measurement beam only once. Hence, the examiner notes that “…sweeping … only once” is a new subject matter included in the claim language that is not supported by the specification. Further, claims 2 and 3 are rejected for the same reasoning because they are dependent from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 - 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urashima et al. (US 2012/0285936 A1), here in after called Urashima, in view of Fujii (US 2014/0368827 A1), here in after called Fujii.
Regarding Claim 1, Urashima discloses a laser-welding apparatus (100), comprising: a laser output section (107) that emits a laser beam (107a) toward a welding target member (101); (113) that outputs a measurement beam having a wavelength different from that of the laser beam (wavelength-scanning light source 113 provided in the optical interferometer 105 emits a laser beam having a different wavelength from the laser beam 107a, (0032)) and periodically changes the wavelength of the measurement beam when outputting the measurement beam (the wavelength-scanning light source 113 periodically changes the center wavelength of the measuring beam, (0033)); an optical member (106) that irradiates a weld part with the laser beam (107a) and the measurement beam (113a) from the measurement beam source while coaxially overlapping the laser beam and the measurement beam with each other (the laser beam 107 a and the object beam 113 a are combined into a coaxial beam of light by the first beam splitter 106 and then the coaxial beam is directed to the welded part 102, (0045)), the weld part being formed in the welding target member by the laser beam (the welded part is made by the laser beam 107a emitted perpendicularly on to the workpieces 101, (0021)); and an optical interferometer (105) that measures a keyhole depth (104a) of the weld part (102) based on interference which occurs due to an optical path difference between the measurement beam reflected by the weld part and a reference beam (the optical interferometer 105 has a structure for measuring a difference between a reference optical path length, which is the optical path length of the reference beam 113 b, and the optical path length of the object beam 113,(0064); wherein when welding the welding target member by sweeping the laser beam and the measurement beam only once (the laser beam and the object beam are coaxially directed in the direction of  the weld part (0045)).
Urashima do not explicitly teach, an average of a scanning speed of an optical frequency in the measurement beam source is greater than or equal to 2000 PHz per second.
However, Fujii that teaches an optical interferometer that uses the technique of swept source optical coherence tomography (SS-OCT), (0004), also teaches an interferometer of  a light source that uses MEMS mirror (0009, 0027) and distributed Bragg reflector (DBR) layer (0035) and that the time for acquiring an image can be shortened as a wavelength sweep 
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify, the laser welding apparatus that of Urashima that teaches a lower scanning speed of an optical frequency in the measurement beam source with a higher scanning of an optical frequency in the measurement beam source (greater than or equal to 2000 PHz per second) in order to shorten the time for acquiring an image which is needed in efficiently and accurately measuring the keyhole length as it is being irradiated.
Regarding Claim 2, Urashima discloses the laser-welding apparatus according to claim 1, wherein the measurement beam source is a beam source that scans a wavelength by an operation of a reference mirror 116.
Urashima does not explicitly disclose that the reference mirror is a MEMS mirror.
However, Fujii teaches the resonator mirror of the wavelength sweep light source (measurement beam source) is a MEMS mirror (0027).
The advantage of using MEMS mirror is to achieve both fast wavelength sweep rate and the long coherence length by combining a surface-emitting laser light source and a MEMS mirror (0005), this is due to MEMs mirrors can be moved faster electro-mechanically than conventional reference mirrors that need mechanical drivers like motors in an optical interferometer.
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the reference mirror taught in Urashima with a MEMS mirror of Fujii in order to achieve both fast wavelength sweep rate and the long coherence length by combining a surface-emitting laser light source and a MEMS mirror in the interferometer.
Regarding Claim 3, Urashima in view of Fujii teaches the laser-welding apparatus according to claim 1, wherein the measurement beam source (201) is a semiconductor laser that scans a wavelength by an injection current (the wavelength swept light source (201) is a MEMS-VCSEL type light source operated by current injection (0029), wherein VCSEL is stands for vertical-cavity surface-emitting laser, which is a type of semiconductor laser diode).
Regarding claim 4, Urashima discloses a laser-welding method (0008), comprising: emitting a laser beam toward a welding target member (coaxially emitting, to a weld part, the laser beam, (0008)); outputting a measurement beam having a wavelength different from that of the laser beam (wavelength-scanning light source 113 provided in the optical interferometer 105 emits a laser beam having a different wavelength from the laser beam 107a, (0032)) and periodically changing the wavelength of the measurement beam when outputting the measurement beam (the wavelength-scanning light source 113 periodically changes the center wavelength of the measuring beam, (0033)); irradiating a weld part with the laser beam and the measurement beam from the measurement beam source while coaxially overlapping the laser beam and the measurement beam with each other (the laser beam 107 a and the object beam 113 a are combined into a coaxial beam of light by the first beam splitter 106 and then the coaxial beam is directed to the weld part 102, (0045)), the weld part being formed in the weld target member by the laser beam (the welded part is made by the laser beam 107a emitted perpendicularly on to the workpieces 101, (0021)); and measuring a keyhole depth of the weld part based on interference which occurs due to an optical path difference between the measurement beam reflected by the weld part, and a reference beam (measuring a penetration depth of keyhole 104a by using the optical interferometer 105 that has a structure for measuring a difference between a reference optical path length, which is the optical path length of the reference beam 113 b, and the optical path length of the object beam 113, (0064)), wherein, wherein when welding the welding target member by sweeping the laser beam and the the laser beam and the object beam are coaxially directed onto the weld part , (0045)).
 	Urashima do not explicitly teach that an average of a change speed of an optical frequency in the outputting of the measurement beam is greater than or equal to 2000 PHz per second in the outputting of the measurement beam.
However, Fujii that teaches an optical interferometer that uses the technique of swept source optical coherence tomography (SS-OCT), also teaches an interferometer of  a light source that uses MEMS mirror (0009, 0027) and distributed Bragg reflector (DBR) layer (0035) and that the time for acquiring an image can be shortened as a wavelength sweep rate (scanning speed) is increased (0005), the advantage being to efficiently and accurately detecting the size and structure deep inside the subject inspected, capturing the  image in a very short amount of time is of paramount importance as the depth of the keyhole changes rapidly.
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify, the laser welding apparatus of Urashima that teaches a lower scanning speed of an optical frequency in the measurement beam source, with a higher scanning of an optical frequency in the measurement beam source (greater than or equal to 2000 PHz per second) in order to shorten the time for acquiring an image which is needed in efficiently and accurately measuring the keyhole length as it is being irradiated.
Regarding claim 5, Urashima discloses a laser-welding apparatus (100), comprising: a laser output section (107) that emits a laser beam (107 a) toward a welding target member (101); a measurement beam source (113) that outputs a measurement beam having a wavelength different from that of the laser beam (wavelength- scanning light source 113 provided  in the optical interferometer 105 emits a laser beam having a different wavelength  from the laser beam 107a, (0032)) and periodically changes the wavelength of the measurement beam when outputting the measurement beam (the wavelength-scanning light source 113 periodically changes the center wavelength of the measuring beam, (0033); )an optical member (106) that irradiates a weld part with the laser beam (107a) and the measurement beam(113a)  from the measurement beam source while coaxially overlapping the laser beam and the measurement beam with each other (the laser beam 107 a and the object beam 113 a are combined into a coaxial beam of light by the first beam splitter 106 and then the coaxial beam is directed to the welded part 102, (0045)), the weld part being formed in the welding target member by the laser beam (the welded part is made by the laser beam 107a emitted perpendicularly on to the workpieces 101, (0021)); and an optical interferometer (105) that measures a keyhole depth (104a) of the weld part based on interference which occurs due to an optical path difference between the measurement beam reflected by the weld part, and a reference beam(the optical interferometer 105 has a structure for measuring a difference between a reference optical path length, which is the optical path length of the reference beam 113 b, and the optical path length of the object beam 113,(0064). 
Urashima does not explicitly teach wherein the measurement beam source sets an average of a scanning speed of an optical frequency to greater than or equal to 2000 PHz per second, when a surface velocity of the weld part is less than or equal to 0.8 m/s.
However, Fujii that teaches an optical interferometer that uses the technique of swept source optical coherence tomography (SS-OCT), (0004), also teaches an interferometer of  a light source that uses MEMS mirror (0009, 0027) and distributed Bragg reflector (DBR) layer (0035) and that the time for acquiring an image can be shortened as a wavelength sweep rate (scanning speed) is increased (0005), the advantage being to efficiently and  accurately detecting the size and structure deep inside the subject inspected, capturing the image in a very short amount of time is of paramount importance as the depth of the keyhole changes rapidly.
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify, the laser welding apparatus that of Urashima that teaches a 
Regarding claim 6, Urashima does not explicitly teach that the laser-welding apparatus according to claim 5, wherein the measurement beam source sets the average of the scanning speed of the optical frequency to greater than or equal to 1000 PHz per second, when a surface velocity of the weld part is less than or equal to 0.4 m/s .
	However, Fujii that teaches an optical interferometer that uses the technique of swept source optical coherence tomography (SS-OCT), (0004), also teaches an interferometer of  a light source that uses MEMS mirror (0009, 0027) and distributed Bragg reflector (DBR) layer (0035) and that the time for acquiring an image can be shortened as a wavelength sweep rate (scanning speed) is increased (0005), the advantage being to efficiently and  accurately detecting the size and structure deep inside the subject inspected, capturing the image in a very short amount of time is of paramount importance as the depth of the keyhole changes rapidly.
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify, the laser welding apparatus that of Urashima that teaches a lower scanning speed of an optical frequency in the measurement beam source with a higher scanning of an optical frequency in the measurement beam source (greater than or equal to 2000 PHz per second) in order to shorten the time for acquiring an image which is needed in efficiently and accurately measuring the keyhole length as it is being irradiated.
Regarding claim 7, Urashima does not explicitly teach that the laser-welding apparatus according to claim 6, wherein the measurement beam source sets the average of the scanning speed of the optical frequency to greater than or equal to 500 PHz per second, when a surface velocity of the weld part is less than or equal to 0.2 m/s.

Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify, the laser welding apparatus that of Urashima that teaches a lower scanning speed of an optical frequency in the measurement beam source with a higher scanning of an optical frequency in the measurement beam source (greater than or equal to 2000 PHz per second) in order to shorten the time for acquiring an image which is needed in efficiently and accurately measuring the keyhole length as it is being irradiated.


Response to Arguments
The applicant argues “Urashima discloses (i) measuring the depth of the welding part while welding with the laser beam for welding and (ii) the measurement beam for measurement. In this regard, in Urashima the laser beam (for welding) and the measurement beam (for measuring) are swept only once and in one direction (i.e., in a direction of the weld part).{P56308 04554470.DOCX 2} 7Appl. No. 16/170,450 Attorney Docket No. P56308In contrast, Applicant submits that Fujii discloses measuring the depth of a fundus with a measurement beam. Firstly, Applicant respectfully submits that Fujji is not at all concerned with the measurement of a depth of a keyhole as it pertains to a welded part. Secondly, Applicant submits that Fujii discloses using reciprocal sweeping because sweeping only once in one direction has a low accuracy. Put another way, Applicant respectfully submits that Fujii discloses by sweeping reciprocally with the measurement beam it is possible to measure the depth accurately. Accordingly, Applicant respectfully submits that one of ordinary skill in the art would easily appreciate that the sweeping feature in Urashima and Fujii are very different from each other. In fact, Applicant respectfully submits that Fujii teaches away from welding the welding target member by sweeping the laser beam and the measurement beam only once, i.e., as encompassed by Urashima. Therefore, Applicant submits that there is no proper reasoning to combine the disclosures of Urashima and Fujii in a manner that would result in the features of the present claim amendments”. Examiner respectfully disagrees because:
Even though Fujji does not explicitly disclose measuring key holes of a weld it is generally directed to measurement and detecting the size and structure deep inside a subject employing a swept source optical coherence tomography (SS-OCT) technique (0005), which is the same method disclosed in the instant application. Further, the applicant argument that the teaching of reciprocal sweeping (sweeping twice) of the Fujji reference prevents the combination of it with the Urashima reference that teaches sweeping only once is not valid because it does not constitute teaching away. The Urashima reference simply teaches sweeping the laser beam and the measurement beam coaxially in the direction of the weld part and is simply silent about sweeping reciprocally (sweeping twice). To the contrary, it is evidently clear that both references (Urashima (0031, 0032 and0083) and Fujji (0004, 0005, 0008 and 0043)) use the same measurement apparatus that uses swept source optical coherence tomography (SS-OCT) method.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136.  The examiner can normally be reached on 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761